Citation Nr: 1743330	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left hand skin disorder.

2. Entitlement to service connection for a digestive disorder.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned at the Los Angeles RO.  A transcript of that hearing is of record.

In a July 2014 decision, the Board ordered a remand for additional development for the issues of entitlement to service connection for a left hand skin disorder and entitlement to service connection for a digestive disorder.  Such development has been completed and these matters are returned to the Board for further consideration.  


FINDINGS OF FACT

1. The Veteran failed without good cause to report for scheduled VA examinations in June 2017.

2. A left hand skin disorder did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran does not have a current diagnosis of a digestive disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hand skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for a digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in May 2009.

The Board also finds the duty to assist requirements have been fulfilled.  In a July 2014 decision, the Board remanded the claims for additional development, specifically, that the Agency of Original Jurisdiction (AOJ) obtain any outstanding service treatment records (STRs) and personnel records; obtain any outstanding VA treatment records; schedule the Veteran for a VA examination to determine the etiology of any left hand skin disorder; and schedule the Veteran for a VA examination to determine the etiology of any digestive disorder.

The record reflects that the Veteran was scheduled for VA examinations in June 2017 for his left hand skin disorder and digestive disorder claims, however the Veteran failed to report for his examinations and he did not provide justification for his failure to report or otherwise indicate a willingness to appear for examination.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without ?good cause,' fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence. 

The Veteran's failure to attend the June 2017 VA examinations without a showing of good cause constitutes a failure to cooperate in the development of his claims for service connection for a left hand skin disorder and a digestive disorder.  Therefore, the Board is to adjudicate the claims for service connection for a left hand skin disorder and a digestive disorder based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

Additionally, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In a February 2017 VCAA notice, VA referred to its telephone contact with the Veteran where the Veteran indicated he left service with his original STRs and that they were now in the custody of the police department in Washington, DC.  VA asked for a signed release from the Veteran to assist in requesting the records, but the Veteran refused.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Neither the Veteran nor his representation has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.
II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A.  Left Hand Skin Disorder

The Veteran contends his left hand skin disorder is related to service.  Specifically, the Veteran asserts that his left hand skin disorder resulted from a cut to his left hand while stripping floor wax, which developed a fungal infection soon after.

A review of the Veteran's STRs are negative for any complaints, treatment, or diagnosis of a left hand skin disorder.  

Post-service VA treatment records from 2003 to 2017 show the Veteran reported a dry and scaly rash on his left hand.  He was prescribed Clotrimazole as treatment.  His VA treatment records note that the rash on his left hand did not limit his activities.  The Veteran was advised not to pick at the rash, as this may increase the risk of infection.  During a July 2011 VA dermatology consult, skin xerosis was noted for the Veteran's left palm, and Clotrimazole was administered again as treatment.  A November 2014 treatment record notes no skin rash was found.  A February 2016 treatment record notes the Veteran's skin on his left palm was dry and flakey, but that he did not have a rash.

During his September 2012 Travel Board hearing, the Veteran testified that he cut his hand cleaning and stripping floor was while stationed overseas in Japan.  Upon return from Japan, the Veteran noticed a fungal infection in his left hand that began to spread.  He was unsure as to the type of fungus and stated he was prescribed a cream for treatment, but that the rash never went away.  The fungal infection affects the creases of his left hand, especially when it is bent.  The Veteran testified that his left hand skin disorder was present when he left service and that he started treatment for the disorder around 1993 to 1996.  He testified that a VA medical provider informed him that he did not believe the Veteran's left hand skin disorder was linked to service.

Pursuant to the Board's July 2014 remand, the Veteran was scheduled for a VA examination in June 2017 to determine the etiology of his left hand skin disorder.  He did not report to the examination and did not provide a ?good cause' reason for his failure to report.

After consideration of the entire record and the relevant law, the Board finds that service connection for a left hand skin disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA treatment records diagnosis him with a left hand rash, beginning in 2003.  Accordingly, providing the Veteran with the benefit of the doubt, the Board finds that it is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of a left hand skin disorder.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board finds that the Veteran's left hand skin disorder did not manifest during service or within one year thereafter.  The Veteran's STRs contain no indication of a left hand skin disorder.  The Veteran also does not assert that his left hand skin disorder was diagnosed during active service.
Additionally, the evidence does not indicate a left hand skin disorder manifested within one year of discharge.  While the Veteran asserts that his left hand skin disorder has been present since separation from service and has continued since service to the present day, a gap of over ten years exists in the Veteran's treatment records from the Veteran's separation from service up until the first post-service medical record showing complaints and treatment for a left hand skin disorder.  This period without treatment for a left hand skin disorder is evidence that there has not been a continuity of symptoms and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd, 1330, 1333 (Fed. Circ. 2000).

As previously noted, the Veteran was scheduled for a VA examination in June 2017, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which may have helped support his claim.  Consequently, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's left hand skin disorder is related to his active service.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record.  Absent evidence of a nexus between the claimed disorder and service, service connection cannot be granted.

The Board acknowledges the Veteran's contentions that his current left hand skin disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a left hand skin disorder requires more than a layperson can be expected to competently address.  In this case, the etiology of a left hand skin disorder is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Board finds that the Veteran's statements as to the etiology of his left hand skin disorder are not sufficient to satisfy the requisite nexus requirement. 

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a left hand skin disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
B.  Digestive Disorder

The Veteran contends his digestive disorder is related to service.  Specifically, the Veteran asserts that his digestive disorder resulted from consuming camel meat while stationed overseas during Operation Desert Storm.
 
A review of the Veteran's STRs are negative for any complaints, treatment, or diagnosis of a digestive disorder.  

Post-service VA treatment records from 2003 to 2017 are negative for any complaints, treatment, or diagnosis of a digestive disorder.
 
During his September 2012 Travel Board hearing, the Veteran testified that after consuming camel meat while serving overseas in support of Operation Desert Storm, his digestive system has never been the same.  He reported experiencing symptoms of constipation, loose stools, stomachaches, and cramping every three months.  He testified that he was prescribed medication to treat his symptoms and that two VA medical providers told him that his digestive disorder is possibly related to service. 

Pursuant to the Board's July 2014 remand, the Veteran was scheduled for a VA examination in June 2017 to determine the etiology of any digestive disorder.  He did not report to the examination and did not provide a ?good cause' reason for his failure to report.

After consideration of the entire record and the relevant law, the Board finds that service connection for a digestive disorder is not warranted.  
In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied ?when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim'); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's STRs and post-service VA treatment records are silent for a diagnosis of a digestive disorder.

As previously noted, the Veteran was scheduled for a VA examination in June 2017, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which may have helped support his claim.  Consequently, as it stands, the record does not contain a competent medical diagnosis of a digestive disorder.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of a digestive disorder, or that he has had any such diagnosis at any time during the appeal period.

Although the Veteran contends that two treating medical providers informed him that he had a digestive disorder that was possibly related to his active service, there are no such statements in the record.  The Veteran's own account of what the treating medical providers told him is too attenuated to constitute competent medical evidence of a nexus between a digestive disorder and his active service.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, the Board reiterates that there is no indication in the record that such a digestive disorder exists.
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a digestive disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left hand skin disorder is denied.

Entitlement to service connection for a digestive disorder is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


